Exhibit 12.1 Ratio of Earnings to Fixed Charges (in thousands, except ratios) For the fiscal years ended September 30, 2009 Earnings: Pretax (loss) income from continuing operations $ ) $ ) $ $ $ Less – minority interests ) − Less – equity in earnings of affiliates ) Add – cash distributions received from equity investments ) ) Fixed charges Total $ Fixed Charges: Interest expense $ Estimated interest portion of rent expense (2) 96 Total $ Ration of earnings to fixed charges Earnings for fiscal 2009 and 2008 were inadequate to cover fixed charges.The coverage deficiencies for those periods were $20.1 million and $6.8 million, respectively. Estimated to be 8% of rent expense.
